Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 24 line 2 delete “about” from the phrase “of about 5 wt% by weight of the composite”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s newly submitted rule 131 affidavit and amendment to claim 14 sufficiently antedates the previously applied reference, US 20140017569 by Wang et al. Applicant has followed the recommendations set forth in the previous response to arguments by submitting a proper affidavit (7/14/21) and conforming the claimed subject matter to that which antedates the applied reference. Although the affidavit is not signed by each and every inventor, MPEP section 715.01 states that the affidavit should prove invention of the claimed subject matter by the inventor or at least one joint inventor prior to the effective date of the reference. Thus the lack of one inventor’s signature does not invalidate the affidavit. 
Other art which is similar but does not render obvious the claimed subject matter is “Hierarchically Structured Sulfur/Carbon Nanocomposite Material for High-Energy Lithium Battery” by Liang et al. This art describes a mesoporous/microporous carbon cathode for lithium-sulfur batteries with the claimed amount of sulfur loading (abstract, Fig.3). However, the mesoporous/microporous . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766